UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7010


SHANDA L. GILYARD,

                Plaintiff - Appellant,

          v.

WESTERN TIDEWATER REGIONAL JAIL; SUPERINTENDENT MR. SIMON,
Superintendent of facility; ANTONIO PARHAM, Captain of
Security,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:11-cv-00189-MSD-FBS)


Submitted:   January 31, 2012             Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shanda L. Gilyard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shanda L. Gilyard appeals the district court’s order

dismissing      without     prejudice   her     42    U.S.C.     § 1983      (2006)

complaint for failure to exhaust administrative remedies.                        We

have     reviewed   the     record    and     find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     Gilyard v. W. Tidewater Reg’l Jail, No. 2:11-cv-00189-

MSD-FBS (E.D. Va. filed July 11, 2011 & entered July 13, 2011).

We   dispense    with     oral   argument   because    the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2